Murdock, J., concurring: Section 16 (b) of the Securities Exchange Act of 1934 provided that “any profit realized” under circumstances like those here present “shall inure to and be recoverable by the issuer,” that is, the corporation. Thus the profits here in question were income of the petitioner within the words and intention of section 22 (a) since they were “profits” either from “sales or dealings in property * * * growing out of the ownership of * * * or interest in such property” or “from any source whatsoever.” Van Fossan and Turner, JJ., agree with this concurring opinion.